Eugene W. Bergin, J.
The defendant-appellants appeal from the decision of the Honorable Harold Galloway denying their application for a trial de novo following an arbitration award in favor of respondent.
After the arbitrators filed a unanimous award in favor of the respondent-plaintiff on January 15, 1976, the defendant filed with the City Court a demand for a trial de novo but never served the demand upon the plaintiff. On February 20, 1976, plaintiff having received no demand stripped their file and entered judgment. Defendant avers that the demand was not served because of "secretarial inadvertence”. Judge Galloway dismissed the demand for a trial de novo.
Rule 3496.11 of the Arbitration Rules for Rochester City Court (22 NYCRR 3496.11) provides as follows: "(a) Demands may be made up by any party for trial de novo in City Court *994with or without jury. Any party, within twenty days after the award is filed with the court clerk, may file with the court clerk and serve upon all adverse parties a demand for trial de novo”. (Emphasis supplied.)
The rule clearly requires both the filing and service of the demand which was not done in this case.
The decision of the Honorable Harold Galloway and the judgment entered pursuant thereto, is in all respects affirmed.